      Case 1:20-cv-01505-BAM Document 18 Filed 08/31/21 Page 1 of 1


 1   Ms. Denise Bourgeois Haley
     Attorney at Law: 143709
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel: (562) 868-5886
     Fax: (562) 868-5491
 4   E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     DOUGLAS ENRIQUE BUITRAGO
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     DOUGLAS ENRIQUE BUITRAGO              ) Case No.: 1:20-cv-01505-BAM
12                                         )
               Plaintiff,                  ) ORDER EXTENDING BRIEFING
13   v.                                    ) SCHEDULE
                                           )
14   KILOLO KIJAKAZI,                      )
     Acting Commissioner of Social Security)
15                                         )
                                           )
16             Defendant.                  )
                                           )
17
18         Based upon the stipulation of the parties, and for cause shown, the Court
19   HEREBY GRANTS the request. The Plaintiff shall file the Opening Brief no later

20   than October 22, 2021. All other dates in the Court’s Scheduling Order (Doc. No.
     5.) shall be extended accordingly.
21
22
     IT IS SO ORDERED.
23
        Dated:   August 30, 2021                    /s/ Barbara   A. McAuliffe         _
24
                                               UNITED STATES MAGISTRATE JUDGE
25
26
27
                                             -1-
28
